Citation Nr: 1702396	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-32 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims of service connection for hypertension, including as due to service-connected PTSD, and entitlement to a TDIU due exclusively to service-connected disabilities.  The Veteran disagreed with this decision in October 2009.  He perfected a timely appeal in August 2010.

Historically, in December 2013 the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  In September 2014 the Board denied the Veteran's claims.  The Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims in April 2015.  The Court granted the Joint Motion later in April 2015, vacating and remanding the Board's September 2014 decision.  When this case was most recently before the Board in September 2015, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

The Veteran testified before the undersigned during a June 2016 travel Board hearing.  A transcript of the hearing is of record.  The evidentiary record was held open for 60 days to allow the appellant to submit any additional evidence.  To date, no additional evidence was submitted.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred hypertension during active service or, alternatively, his service-connected PTSD caused or contributed to his current hypertension.  He also contends that his service-connected disabilities (PTSD and a duodenal ulcer) render him unemployable, entitling him to a TDIU. The Board finds that additional development is necessary before the claims can be adjudicated on the merits.

In response to the Board's September 2015 remand, the Veteran was afforded a VA examination in December 2015 in which the examiner stated that the essential hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's active duty service or his PTSD.  The examiner noted the Veteran's blood pressure readings at his induction examination in September 1963, blood pressure readings at his separation examination in September 1967, and that his treatment records within 12 months post-separation did not show hypertension.  Therefore, the examiner stated that there was no direct service connection for his essential hypertension that occurred at least 18 years after he was discharged.  The examiner also stated that the fact that the Veteran had no documented end organ damage from hypertension, that was well controlled, and the fact that it occurred about 28 years prior to when his PTSD was service connected made it less likely than not (less than a 50 percent probability) that the service-connected PTSD caused or exacerbated his easily controlled essential hypertension from a temporal standpoint or a treatment standpoint. 




The Board finds that additional clarification is required from the December 2015 VA examiner.  Namely, the examiner appeared to base part of this opinion, for direct service connection, on absence of treatment.  Therefore, clarification is required because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, as noted by the Veteran's attorney in the June 2016 hearing, the VA examiner concluded that because the hypertension started prior to the date of service connection for PTSD, it was unrelated.  The Board notes that the date of the grant of service connection is not controlling as to the date of onset.  Accordingly, the Board finds that an addendum VA opinion should be obtained on remand.

With respect to the Veteran's TDIU claim, because the Veteran's service connection claim for hypertension is being remanded for additional development, and because the Veteran's TDIU claim may be impacted by adjudication of his service connection claim for hypertension, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board concludes that the Veteran's TDIU claim also must be remanded for readjudication by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims file to the December 2015 VA examiner, or other suitable examiner if not available, for an addendum opinion to determine the nature and etiology of the hypertension. 

After review of the record including specifically this remand and the concerns expressed in the paragraphs above, the examiner must provide an opinion as to: 


a) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that hypertension was manifested to a compensable degree within one year of the Veteran's discharge from active service.

b) If the answer to the first question in this remand is "no," the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's hypertension is related to active service or any incident of service or was  caused or aggravated by the service-connected PTSD.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his hypertension and PTSD.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

